Case 18-40362-JMM         Doc 78    Filed 11/14/19 Entered 11/14/19 09:16:55              Desc Main
                                    Document     Page 1 of 3


Kathleen A. McCallister
Chapter 13 Trustee
P.O. Box 1150
Meridian, ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com

                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO


 IN RE:                                                 CHAPTER 13

 BRIAN LEIGH MILLER                                     CASE NO. 18-40362-JMM
 HAYLEY DAWN MILLER,

                               Debtors.

        Notice of Motion to Dismiss and Opportunity to Object and for a Hearing

No Objection. The Court may consider this request for an order without further notice or
hearing unless a party in interest files an objection within fourteen [14] days of the date of
service of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further
notice or hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A
copy of the objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
schedule a hearing on the objection and file a separate notice of hearing.

     TRUSTEE’S MOTION TO DISMISS FOR FAILURE TO COMPLY WITH THE
                           COURT’S ORDER

        NOW COMES Kathleen A. McCallister, the standing Chapter 13 Trustee for the
United States Bankruptcy Court for the District of Idaho, pursuant to 11 U.S.C. § 1307(c) hereby
moves to dismiss this case for “cause” including the following:
        1. The Debtors filed a voluntary petition for relief under Chapter 13 on April 30, 2018.
The Debtors’ confirmed plan does not pay unsecured creditors 100% of their allowed claims.
Case 18-40362-JMM        Doc 78    Filed 11/14/19 Entered 11/14/19 09:16:55            Desc Main
                                   Document     Page 2 of 3


        2. Debtors filed a motion to modify the confirmed plan on July 31, 2019.Trustee objected
on August 17, 2019 and the matter was resolved by an agreed order modifying the plan which
was approved and entered by the court on October 9, 2019, docket no. 74.
        3. Pursuant to the order entered October 9, 2019, docket no. 74, “Debtors will provide
proof on a quarterly basis of Mrs. Miller’s income from her employment and that they are paying
childcare and education expenses averaging $486 per month. Proof of income and
childcare/education expenses will commence in October 2019 for July – September of 2019 and
then each quarter thereafter with the final documentation due at plan completion. Proof of
childcare/education expenses will need to be copies of cancelled checks or bank statements
showing funds being transferred to Lighthouse Christian School. Trustee will no accept
handwritten receipts for cash as proof of paying these expenses. If Debtors’ son ceases attending
private school, then Schedule J must be amended within 45 days of Debtors no longer paying his
tuition.”
        4. The Trustee’s office contacted Debtor’s counsel to remind them of the need to provide
the first quarterly proof of income and childcare expenses on October 30, 2019. No response has
been received and Debtors have failed to turnover the required documentation.
        5. Debtors have failed to comply with the court’s order entered October 9, 2019.


        WHEREFORE, the Trustee respectfully requests that the Debtors’ case be dismissed
pursuant to 11 U.S.C. § 1307(c)(6) or for such other relief as this Honorable Court deems
reasonable and fair.


        DATED: November 14, 2019

                                                      /s/ Kathleen McCallister
                                                     Kathleen McCallister, Trustee
Case 18-40362-JMM      Doc 78    Filed 11/14/19 Entered 11/14/19 09:16:55       Desc Main
                                 Document     Page 3 of 3


                               CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on November 14, 2019, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

John O Avery
Attorney at Law
joa@averylaw.net


      AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non CM/ECF Registered Participants in the manner indicated:

      Via first class mail, postage prepaid addressed as follows:


Brian Leigh Miller
Hayley Dawn Miller
269 Teton St
Twin Falls, ID 83301


                                                    /s/ Matthew Mallard
                                                   Matthew Mallard, Case Administrator
